UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 814-00827 Corporate Capital Trust, Inc. (Exact name of registrant as specified in its charter) Maryland 27-2857503 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) CNL Center at City Commons 450 South Orange Avenue Orlando, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (866)745-3797 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) ofthe Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrantwas required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer,or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of common stock of the registrant outstanding as of November 8, 2012 was 53,703,348. CORPORATE CAPITAL TRUST, INC. INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Statements of Assets and Liabilities (unaudited) 2 Condensed Consolidated Statement of Operations (unaudited) 3 Condensed Consolidated Statements of Changes in Net Assets (unaudited) 4 Condensed Consolidated Statement of Cash Flows (unaudited) 5 Condensed Consolidated Schedule of Investments (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures about Market Risk 50 Item 4. Controls and Procedures 52 PART II. OTHER INFORMATION Item 1. Legal Proceedings 52 Item 1A. Risk Factors 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults Upon Senior Securities 52 Item 4. Mine Safety Disclosures 52 Item 5. Other Information 52 Item 6. Exhibits 52 Signatures 53 Exhibit Index 54 Item1. Financial Statements Corporate Capital Trust, Inc. and Subsidiary Condensed Consolidated Statements of Assets and Liabilities (unaudited) September 30, 2012 December 31, 2011 Assets Investments at fair value (amortized cost of $602,757,860 and $113,825,998) $ $ Cash — Dividends and interest receivable Receivable for investments sold — Principal receivable Receivable from advisors — Deferred financing costs Deferred offering expense — Prepaid expenses Total assets $ $ Liabilities Revolving credit facility $ $ Payable for investments purchased Unrealized depreciation on foreign currency forward contracts — Accrued performance-based incentive fees Accrued investment advisory fees Accrued reimbursement of expense support — Shareholders’ distributions payable — Accrued administrative services Accrued directors’ fees Other accrued expenses and liabilities Total liabilities Net Assets Common stock, $0.001 par value per share, 1,000,000,000 shares authorized, 46,014,393 and 7,073,166 shares issued and outstanding Paid-in capital in excess of par value Undistributed (distributions in excess of) net investment income ) Accumulated net unrealized appreciation on investments and foreign currency translation Net assets $ $ Net asset value per share $ $ See notes to condensed consolidated financial statements. 2 Corporate Capital Trust, Inc. and Subsidiary Condensed Consolidated Statement of Operations (unaudited) For the three months ended For the nine months ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Investment income Interest income $ Fee income — — Dividend income — — Total investment income Operating expenses Investment advisory fees Performance-based incentive fees — — Organization expenses — — — Interest expense Professional services Administrative services Director fees and expenses Offering expense — — Custodian and accounting fees Other Total operating expenses Reimbursement of expense support — — Expense support — ) ) ) Net expenses — — Net investment income Realized and unrealized gain (loss): Net realized gain (loss) on investments ) ) Net realized gain (loss) on foreign currency transactions ) — — Net change in unrealized appreciation (depreciation) on investments ) ) Net change in unrealized depreciation on foreign currency translation ) — ) — Net realized and unrealized gain (loss) ) ) Net increase (decrease) in net assets resulting from operations $ $ ) $ $ ) Net Investment Income Per Share $ Diluted and Basic Earnings (Loss) Per Share $ $ ) $ $ ) Weighted Average Shares Outstanding Dividends Declared Per Share $ See notes to condensed consolidated financial statements. 3 Corporate Capital Trust, Inc. and Subsidiary Condensed Consolidated Statements of Changes in Net Assets (unaudited) For the ninemonths ended September 30, 2012 September 30, 2011 Operations Net investment income $ $ Net realized gain (loss) on investments and foreign currency transactions ) Net change in unrealized appreciation (depreciation) on investments and foreign currency translation ) Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders from Net investment income ) ) Realized gains ) — Other sources ) ) Net decrease in net assets resulting from shareholders distributions ) ) Capital share transactions Issuance of shares of common stock Reinvestment of shareholder distributions Repurchase of shares of common stock ) — Net increase in net assets resulting from capital share transactions Total increase in net assets Net assets at beginning of period Net assets at end of period $ $ Capital share activity Shares issued from subscriptions Shares issued from reinvestment of distributions Shares repurchased ) — Net increase in shares outstanding Distributions in excess of net investment income at end of period $ ) $ ) See notes to condensed consolidated financial statements. 4 Corporate Capital Trust, Inc. and Subsidiary Condensed Consolidated Statement of Cash Flows (unaudited) For the nine months ended September 30, 2012 September 30, 2011 Operating Activities: Net increase (decrease) in net assets resulting from operations $ $ ) Adjustments to reconcile net increase in net assets resulting from operations to net cash used in operating activities: Purchases of investments ) ) Increase in payable for investments purchased Proceeds from sales of investments Net realized (gain) loss on investments ) Net change in unrealized (appreciation) depreciation on investments ) Net change in unrealized depreciation on foreign currency translation — Increase in short-term investments, net ) ) Proceeds from principal payments Amortization of premium/discount - net ) Amortization of deferred financing cost — Increase in dividend and interest receivable ) ) Increase in receivable for investments sold ) — Increase in principal receivable ) ) Decrease (increase) in receivable from advisors ) Increase in other assets ) ) Increase in accrued investment advisory fees — Increase in accrued performance-based incentive fees — Increase in other liabilities Net cash used in operating activities ) ) Financing Activities: Proceeds from issuance of shares of common stock Payment on redemption of shares of common stock ) — Distributions paid ) ) Borrowings under credit facility — Deferred financing costs ) ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of period — Cash, end of period $ $
